Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the apparatus of independent claim 1 comprising, inter alia, a trap forming pipe that connects a storage part connecting pipe with an insulating part connecting pipe, the trap forming pipe being a P-trap, a U-trap, or an S-trap; and a decelerating part located on the insulating part connecting pipe and configured to decelerate a flow speed of water that moves from the trap forming pipe to the insulating part connecting pipe, wherein the decelerating part comprises a first decelerating wall and a second decelerating wall that are located inside the insulating part connecting pipe to form a zigzagged path inside the insulating part connecting pipe.  Such configuration provides a simple detergent flow path, facilitated leakage prevention, minimizes water discharge in a trap due to internal pressure change, and the like (see, e.g., ¶¶ [0029]-[0033] of Applicant’s US PGPUB 2020/0248378).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711